Citation Nr: 1212059	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-21 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for reproductive dysfunction claimed as due to bromide pills and/or undiagnosed illness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to December 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the RO in Houston, Texas which, in relevant part, denied service connection for service connection for reproductive dysfunction. 

The Board remanded this case in December 2010 to afford the Veteran due process.  It returns now for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in December 2010 because the Veteran's representative had been excluded from the development and adjudication of the Veteran's appeal.  As noted by the Board's prior decision, in September 2010, the Veteran appointed the Texas Veterans Commission (TVC) as his accredited representative by a properly executed VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  

On September 9, 2010, the RO accepted an Appeal Pre-Certification Review brief from the Disabled American Veterans, which is not the Veteran's accredited representative in this case.  A review of the claims folder reflected that the TVC has not been provided copies of relevant legal correspondences, such as the most recent Supplemental Statement of the Case (SSOC), and had not been provided the opportunity to submit a Statement of Accredited Representation in Appealed Case (VA Form 1-646) prior to appellate review by the Board.  The Board remanded to provide the Veteran's actual representative an opportunity to submit argument in support of the claim on appeal.  

Following the Board's remand, the AMC processed the Veteran's claim, issuing a February 2012 SSOC.  

Unfortunately, the AMC sent the SSOC to the Disabled American Veterans organization and not the Veteran's actual representative.  

The Board also notes that the AMC failed to complete an additional step required by the December 2010 remand.  The Board instructed that, should the appeal require certification to the Board, the AMC was to solicit and document its efforts to obtain a completed VA Form 646, or equivalent, from the claimant's representative prior to recertifying the appeal to the Board.  The representative was to be offered the opportunity to review the claims folder as needed.  If, for some reason contact cannot be made with the representative, the Veteran was to be so notified to ensure that his due process rights are protected.  Further adjudication should then be undertaken in accordance with applicable procedures.  There is no indication in the claims file that the AMC attempted to comply with this instruction at all.

The Board finds that the AMC failed to comply with the December 2010 remand instructions.  Further remand for additional development of the prior remand instructions is warranted.  See Stegall.  

The Board apologizes to the Veteran for the delay in the adjudication of this case. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should readjudicate the case.  If any benefit sought on appeal remains denied, the RO/AMC should send the Veteran and his accredited representative (TVC) a copy of the SSOC and an appropriate period of time to respond.

Again, the Veteran is represented by the Texas Veterans Commission, not DAV.  Do not send the SSOC to DAV.

2.  If the appeal requires certification to the Board, the RO/AMC should also solicit and document its efforts to obtain a completed VA Form 646, or equivalent, from the claimant's representative prior to recertifying the appeal to the Board.  The representative should be offered the opportunity to review the claims folder as needed.  If, for some reason contact cannot be made with the representative, the claimant should be so notified to ensure that his due process rights are protected.  Further adjudication should then be undertaken in accordance with applicable procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

